Title: From Alexander Hamilton to Theodore Sedgwick, 27 February 1800
From: Hamilton, Alexander
To: Sedgwick, Theodore

New York Feby 271800
Dear Sir
When will Congress probably adjourn? Will any thing be settled as to a certain Election? Will my presence be requisite as to this or any other purpose and when? I observe more and more that by the jealousy and envy of some, the miserlyness of others and the concurring influence of all foreign powers, America, if she attains to greatness, must creep to it. Well be it so. Slow and sure is no bad maxim. Snails are a wise generation.
Yrs. truly

A H


P S Unless for indispensable reasons I had rather not come.

T Sedgwick Esq

 